Citation Nr: 0204579	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  99-11 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether the overpayment of improved death pension 
benefits, in the calculated amount of $4,697.00, was properly 
created.  

2.  Whether the appellant's application for a waiver of 
recovery of an overpayment of improved death pension benefits 
was timely filed.  


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  In June 1998, the VA 
Debt and Management Center, St. Paul, Minnesota, denied the 
appellant's request for a waiver of recovery of an 
overpayment of improved death pension benefits on the basis 
that she had failed to timely submit her application for a 
waiver.  The appellant, widow of the veteran, appealed the 
decision and, during the pendency of the appeal, raised the 
issue of whether the overpayment was properly created.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  By a May 6, 1996, award action, the appellant's improved 
death pension was terminated, effective from February 1, 
1993, thereby creating a $17,158.00 overpayment in benefits.  

3.  By VA letter, dated May 18, 1996, the appellant was 
notified of the decision, the amount of the overpayment, her 
right to request a waiver of recovery of the overpayment, and 
that the request for a waiver had to be received by VA within 
180 days of the date of the May 18, 1996, VA letter.  

4.  VA received the appellant's request for a waiver of 
recovery of the overpayment of improved death pension 
benefits, in the calculated amount of $17, 158.00, on May 26, 
1998, more than 180 days after VA's May 18, 1996, 
notification letter.  

5.  There is no allegation or evidence that there was any 
delay in the appellant's receipt of notification of the 
original amount of the indebtedness beyond the time 
customarily required  for mailing.  

6.  In March 2001, the appellant's award of improved death 
pension benefits was reinstated, effective from February 1, 
1993, based her verified countable income, which caused a 
recalculation of the amount of the overpayment from 
$17,158.00 to $4,697.00.  


CONCLUSIONS OF LAW

1.  The overpayment of improved death pension benefits in the 
amount of $4,697.00, for the period from February 1993 
through March 1996, was properly created.  38 U.S.C.A. 
§§ 1541, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.271, 3.272 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

2.  The request for waiver of recovery of an overpayment of 
improved death pension benefits was not timely filed.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5302(a) (West 1991 & 
Supp. 2001); 38 C.F.R. § 1.963(b)(2) (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In the appellant's case, the Board finds that, by VA letter 
of August 1996, she was notified of the overpayment debt, her 
right to request a waiver of the overpayment debt, and the 
statutory time limit to submit such a request.  Also, the 
April 1999 Statement of the Case and September 2001 
Supplemental Statement of the Case, provided to the 
appellant, specifically satisfy the requirement at § 5103 of 
the new statute in that they clearly notified her of the 
evidence necessary to substantiate her claim.  

Additionally, the Board finds that the duties to assist 
provided under the new statute at §5103A have been fulfilled 
in that all evidence and records identified by the appellant 
as plausibly relevant to her pending claim have been 
collected for review and income data were obtained and 
associated with the claims folder.  No further assistance is 
necessary to comply with the requirements of this new 
legislation, or any other applicable rules or regulations 
regarding the development of the pending claim.  

Factual Background

The veteran died in April 1969 and the appellant, widow of 
the veteran, has been in receipt of death pension for many 
years.  In 1979, she elected to receive improved death 
pension benefits, which were made effective from January 
1979.  

For calendar years 1993, 1994, 1995, and until April 1996, 
the appellant was paid improved death pension benefits at the 
maximum statutory rate applicable for a widow with no 
dependents and no income from any source.  In November 1995, 
VA was advised that the appellant had unearned income in 
1993, consisting of interest from various bank accounts, and 
which exceed the maximum amount allowed by law for a widow in 
her circumstances for receipt of improved VA death pension 
benefits.  VA advised her by letter in November 1995 of the 
information VA had received and requested her to clarify her 
income for 1993.  In December 1995, VA received notice from 
the appellant that the bank accounts were jointly held with 
her son and that the interest payments were not made to her; 
rather, her son was the recipient of the interest income.  

By VA letter, dated in January 1996, the appellant was 
advised that her December 1995 statement was not acceptable 
with regards to clarifying the matter.  She was again 
requested to be specific as to who actually received the 
unearned interest and to provide the recipient's social 
security number.  If the information was not forthcoming 
within 60 days from the date of the January 24, 1996, VA 
letter, her death pension would be adjusted to reflect 
receipt of the unearned interest.  

The appellant did not respond to the RO's January 24, 1996, 
letter until May 2, 1996.  At that time, the RO received a 
copy of her December 1995 response, with the addition of her 
son's social security number.  The appellant was notified by 
VA in a May 7, 1996, letter that, since she had not provided 
sufficient information within the 60-day window as request in 
its January 24, 1996, letter, the RO had terminated her 
improved death pension benefits, effective February 1, 1993, 
and that such action had created an overpayment of VA 
benefits consisting of those she had received from February 
1993 through March 1996.  By VA letter dated May 18, 1996, 
the appellant was advised that the overpayment at issue 
amounted to $17,158.00, for which she was liable to repay the 
government.  The same letter notified her of her right to 
request a waiver of the overpayment and advised her that the 
request for waiver had to be received by VA within 180 days 
of the date of the May 18, 1996, VA letter.  

In late May 1996, VA advised the appellant by letter that her 
application for benefits had been received and was under 
review.  In July 1996, the appellant advised the RO that she 
had sent in all the information requested and included copies 
of the information already sent.  On August 20, 1996, VA 
notified the appellant that VA planned to report her account 
to credit reporting agencies as delinquent, unless she either 
repaid the amount of the overpayment or made arrangements 
with VA to do so.  

In early September 1996, VA received a statement from the 
appellant in which she argued that she had submitted the 
information requested by VA, that her benefits should not 
have been stopped.  She accordingly requested that her 
improved death pension be restored and the overpayment 
"deleted" from her records.  

In November 1996, VA was informed by the Social Security 
Administration that the appellant had been in receipt of 
benefits since at least December 1991.  In January 1997, the 
appellant was informed that the information on her delinquent 
indebtedness had been reported to a number of consumer 
reporting agencies.  In February 1997, she submitted a 
statement to VA essentially relating that she had sent in all 
the information that had been requested and that she had no 
idea how there could have been an overpayment created in the 
amount of $17,158.00.  

On May 26, 1998, VA received the appellant's request for a 
waiver of recovery of the $17,158.00 overpayment.  In June 
1998, the VA Debt and Management Center, St. Paul, Minnesota, 
denied the appellant's request for a waiver of recovery of an 
overpayment of improved death pension benefits on the basis 
that she had failed to timely submit her application for a 
waiver.  The appellant appealed the decision.  

In October 2000, the Board remanded the case for further 
development.  In so doing, the Board pointed out that her 
file contained an annotation that indicates she had been in 
receipt of Social Security benefits since 1991, none of which 
was reported to VA in connection with her eligibility for 
improved death pension benefits.  In its remand, the RO was 
directed to undertake the development necessary to determine 
the appellant's actual income for 1991 and each succeeding 
year, including 1993.  Once obtained, the RO was to determine 
the appellant's countable income for improved death pension 
purposes during and since 1991 and to readjudicate the issue 
of her entitlement to improved death pension benefits in 1991 
and each succeeding year; specifically, whether the appellant 
or her son received the interest income of $6,182.00 in 1993.  
If readjudication of her eligibility for improved death 
pension benefits in 1991, and each succeeding year, resulted 
in an overpayment in any amount, she was to be notified of 
the amount of the overpayment, how the overpayment was 
created and advised of her rights.  

In response to the RO's November 2000 letter, the appellant, 
in January 2001, reiterated that her son received the 
$6,182.00 unearned interest for the year 1993.  In February 
2001, the appellant submitted copies of her income for the 
years 1991, 1993 and 1993, and that her medical expenses 
consisted of private Medicare supplement health insurance, 
for which she paid $2,100.00 per year.  The financial 
information indicates that she was in receipt of Social 
Security benefits in 1991, 1992 and 1993, and the amount 
received in each of those years.  Separate information 
obtained by the RO from the Social Security Administration 
shows that her current entitlement to benefits began in 
February 1991, the amount of those benefits, and that she had 
been receiving those benefits since that date.  

Based on the income information showing receipt of Social 
Security benefits, since entitlement in 1991, and taking into 
consideration her payment for private supplemental medical 
health insurance, the RO reinstated her improved death 
pension benefits in March 2001, effective from February 1993.  
In so doing, the RO calculated the amount of Social Security 
the appellant had received since February 1993 to the date of 
reinstatement of VA benefits and awarded her the difference 
between the amount of Social Security received each year and 
the maximum amount allowed by law for each of those years for 
a widow with no dependents.  In a May 2001 audit of the 
appellants account, it was calculated that the VA improved 
death pension benefits to which she was entitled from 
February 1993 to March 2001 totaled $12,461.00, which was 
subtracted from the original overpayment debt of $17,158.00, 
resulting in an adjusted overpayment of $4,697.00.  

By VA letter dated March 13, 2001, the appellant was notified 
that her pension had been reinstated, effective from February 
1993 to the present, and that, in calculating the amount of 
her benefits, VA personnel took into consideration her Social 
Security income, less an appropriate deduction for her 
payments for private supplemental medical health insurance.  
She also was advised of her rights.  By VA letter issued on 
May 9, 2001, the appellant was notified that her debt was 
subject to collection.

Analysis

I.  Creation

Initially, the Board must determine whether the debt was 
properly created.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991) (the issue of the validity of the debt must be 
resolved prior to considering the issue of waiver of 
recovery).  For an improper creation of the overpayment, 
there would have to be evidence that the appellant was 
legally entitled to the improved death pension benefits, in 
this case, from February 1993 through March 1996; or, if she 
were not legally entitled to the improved death pension 
benefits paid to her during this period, then it must be 
shown that VA was solely responsible for the erroneous 
payment of excess benefits.  In that regard, the appellant, 
as the widow of the veteran, was paid improved death pension 
benefits under 38 U.S.C.A. § 1541, which provides that 
pension benefits will be paid to the surviving spouse of a 
veteran and that the amount of the pension is the difference 
between the maximum amount permitted by law, which is 
increased from time to time, and the surviving spouse's 
annual countable income.  

As for the surviving spouse's annual countable income, under 
the provision for receipt of improved death pension, payments 
of any kind from any source shall be counted as income during 
the twelve-month annualization period in which received, 
unless specifically excluded.  See 38 C.F.R. §§ 3.271, 3.272.  
Social Security benefits and unearned interest income are not 
specifically excluded; hence, they are included as countable 
income for the year in which they are received.  

In the appellant's case, the Board finds that the overpayment 
at issue, recalculated in the amount of $4, 697.00, was 
properly created.  The evidence shows that the appellant has 
been in receipt of Social Security benefits since at least 
1991, which obviously includes the years 1993, 1994, 1995 and 
1996.  The evidence of record does not show that the 
appellant had previously reported that income to VA; hence, 
the adjusted amounts of improved death pension benefits for 
those years are correct, given the appellant's verifiable 
countable income.  In recalculating the overpayment, it 
appears that VA personnel accepted the appellant's statements 
that she received none of the unearned interest in 1993 (and 
apparently assumed no unearned interest had been received by 
the appellant in succeeding years), although documentation 
supporting those assumptions are not in the claims file, 
other than the appellant's unsupported statements.  

The fact remains that, between February 1993 and April 1996, 
the appellant had been paid $17,158.00 in improved death 
pension benefits based on no countable income, as reported by 
her, when, in fact, she had countable income from Social 
Security.  The recalculated overpayment, in the amount of 
$4,697.00, is the amount she received over and above the 
benefit amount to which she was entitled, but withheld by VA 
to repay the debt, once her improved death pension benefits 
were reinstated in March 2001, effective from February 1993.  
Given the amount of the improved death pension benefits for 
which she actually would have been entitled, effective from 
February 1993 to the time of her reinstatement in March 2001, 
and the amount of the improved death pension benefits she 
actually received, the Board finds that the readjusted 
overpayment in the amount of $4,697.00 was properly created, 
and for which the appellant is liable to repay the 
government.  Furthermore, the appellant has not presented any 
evidence to dispute the amount of the recalculated 
overpayment.  

II.  Waiver

Having determined that the overpayment at issue, recalculated 
in the amount of $4,697.00, was properly created, the Board 
now must decide whether the appellant's request for waiver of 
that overpayment was timely filed.  

Under applicable criteria, a request for waiver of recovery 
of an overpayment of improved death pension benefits shall 
only be considered if the request is received within 180 days 
following the date of a notice of indebtedness by VA to the 
debtor.  The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in receipt by the debtor of the notification of indebtedness 
beyond the time customarily required for mailing.  If the 
requester does substantiate that there was such a delay in 
receipt of the notice of indebtedness, the 180-day period 
shall be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  See 38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(b)(2).  

In the case at hand, the record shows that the RO calculated 
that an overpayment of improved death pension benefits had 
been made to the appellant.  By VA letters in November 1995 
and January 1996, the appellant was advised of the 
information VA had received and she was requested to 
sufficiently clarify her income.  By VA letter of May 7, 
1996, the appellant was informed that the RO had terminated 
her improved death pension benefits, effective from February 
1993, an overpayment had been created.  

By letter dated May 18, 1996, she was informed of the 
overpayment amount, $17,158.00, as well as of her appellate 
rights, to include her right to request a waiver of the 
overpayment and advised her that the request for waiver had 
to be received by VA within 180 days of the date of the May 
18, 1996, VA letter.  All these letters were mailed to the 
appellant at her address of record and there is nothing in 
the file showing that any of the letters was returned by the 
Postal Service indicating that the letter was undeliverable.  
"Presumption of regularity" supports the official acts of 
public officers (to include proper mailing of notification of 
decisions) and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity. See Ashley 
v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States 
v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the 
Ashley case dealt with regularity and procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied the presumption of regularity to procedures at 
the RO level, such as in the instant case.  

On May 26, 1998, VA received the appellant's request, dated 
May 22, 1998, for a waiver of recovery of the $17,158.00 
overpayment.  This request was made more than 180 days after 
May 18, 1996, notice to the appellant of the overpayment and 
of her right to request a waiver.  

While the appellant did send correspondence to VA within the 
180-day period, in none of this correspondence did she 
request a waiver.  Instead she disputed the suspension of her 
benefits and the resulting creation of an overpayment.

The Board notes that the regulation pertaining to waiver 
procedure is very specific.  In the absence of filing a 
request for waiver of recovery of an overpayment within 180 
days after notification or a proper request for extension, 
consideration of a waiver cannot be entertained.  

As noted above, under the applicable regulation, 38 C.F.R. 
§ 1.963(b)(2), an extension of the 180-day filing period may 
be made in certain circumstances.  However, no such extension 
was requested in this case.  The Board notes that the 
evidence fails to demonstrate that any error was made by 
either VA or the United States Postal Service, which could 
have effected the veteran's ability to submit a request for 
waiver of recovery of the overpayment in a timely manner.  
Further, the appellant has not contended that there was any 
error by either VA or postal authorities, or that there were 
any circumstances beyond the appellant's control causing 
delay in receipt of the notification of the appellant's 
indebtedness.  The above-mentioned correspondence was mailed 
to the appellant's address of record and none of the 
aforementioned correspondence was returned to VA by the 
postal authorities as being undeliverable.  Therefore, the 
appellant had been notified of the amount of the overpayment, 
the right to request a waiver of the indebtedness and the 
180-day time limit for filing an application for waiver.  

Inasmuch as there is no evidence (or even specific 
allegation) that the notification to the appellant of her 
indebtedness was not received by her, or was received beyond 
the time customarily required for mailing a response, and 
there was no request for an extension raised, the Board finds 
that the application requesting a waiver of recovery of the 
overpayment at issue was not timely filed.  

If a claim is untimely, the VA has no jurisdiction to 
consider the proposed claim.  In cases where the law and not 
the evidence is dispositive, as is the case here pertaining 
to the appellant's application for a waiver, the claim should 
be denied or an appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, as the request for a waiver of recovery of an 
overpayment of improved death pension benefits was not timely 
filed, the claim on that issue must be must be denied.  


ORDER

As the overpayment of improved death pension benefits, in the 
amount of $4,697.00, was properly created, the appeal is 
denied.  

As the appellant's application for waiver of recovery of an 
overpayment of improved death pension benefits was not timely 
filed, the appeal is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

